Citation Nr: 1640092	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  11-10 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine facet arthropathy, prior to November 16, 2015.

2.  Entitlement to an initial rating in excess of 40 percent for lumbar spine facet arthropathy, from November 16, 2015.

3.  Entitlement to total disability based on individual unemployability (TDIU)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel
INTRODUCTION

The Veteran served on active duty with the U.S. Army from February 2001 to June 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota which granted entitlement to service connection for lumbar spine facet arthropathy with an initial 10 percent rating, effective March 3, 2010.

This claim was previously before the Board in September 2015.  The Board remanded the claim so that updated treatment records could be obtained and the Veteran could be afforded an additional VA examination.

In November 2015, the Appeals Management Center (AMC) provided an increased 40 percent rating for lumbar spine facet arthropathy, effective November 16, 2015.  The rating decision also provided separate ratings for right and left lower extremity radiculopathy.  A 10 percent rating was provided for both right and left lower extremity radiculopathy, effective March 3, 2010.  A 20 percent rating was provided for left lower extremity radiculopathy, effective November 16, 2015.

The issues of entitlement to increased ratings for lumbar spine facet arthropathy and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Increased Spine

During the 2015 VA examination, the Veteran described being hospitalized four times since his 2010 injury, most recently in 2014.  The Board notes that the record contains information regarding his 2010 hospitalization, but does not contain records for four periods of hospitalization, to include the 2014 hospitalization.  He indicated that this was at a private hospital, Belcourt Indian Health Service Hospital.  On remand, an attempt must be made to obtain outstanding private treatment records.

The Veteran also described his back "going out" on him such that he need several days to a week of bedrest, once per month.  The VA examiner indicated that the Veteran's statements regarding his functional impairment due to his back were medically consistent with the examination, where the Veteran was unable to do repeat range of motion testing due to severe spasms with any movement of his back.  Although the 2015 VA examiner indicated that the Veteran did not have intervertebral disc disease, a 2010 x-ray indicated intervertebral disc narrowing, and disc bulge.  A February 2010 MRI revealed "minimal disc bulges at L5-S1 and L4-5 with no evidence of spinal canal stenosis or nerve root impingement.  There is no evidence of bony fracture."  The report noted that there was no evidence of disc disease or other soft tissue diagnoses.  A February 2010 x-ray revealed intervertebral disc space narrowing at L4-5, most suggestive of degenerative disc disease changes at this level and likely L5-S1 as well.  Also, relative straightening of lumbar spine seen, possibly related to underlying muscular spasm.  A June 2011 MRI showed mild degenerative disc disease at L4-5 and small midline disc protrusion at L5-S1, "neither likely of any clinical significance."

Additionally, throughout the claims period the Veteran has described urinary and bowel incontinence.  The 2015 examiner noted that his urinary incontinence is "likely due to detrusor overactivity associated with decreased mobility from the back problems," and his fecal incontinence is likely due to diarrhea in combination with decreased mobility.  Although this would indicate that the Veteran may be entitled to separate ratings for bowel or bladder impairment, none of the treatment records provide adequate details to allow the Board to rate these associated objective neurologic abnormalities.  On remand, the Veteran should be afforded an additional VA examination which specifically addresses whether the Veteran now, or at any time on appeal, has had intervertebral disc syndrome, and which addresses the symptoms associated with rating bowel and bladder incontinence.

TDIU

The record indicates that the Veteran had some periods of unemployment during this appeal.  He was noted to be off work from January to May 2010 following his initial back injury.  Additionally, a September 2011 physical therapy note indicated the Veteran was not working due to his knee and back pain.  Although the record indicates that the Veteran has had at least three jobs during this claim-a police officer, a suicide prevention counselor, and a member of a tribal council-the record does not indicate the length of any periods of unemployment or whether any of the employment might be considered "marginal."  On remand, the Veteran should be sent a TDIU claim form, which he can submit for any periods of unemployment or marginal employment, if he so wishes.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran TDIU notice and VA Form 21-8940 and request he provide details regarding his employment history and education.  

2.  Request that the Veteran provide medical releases pertaining to the four hospitalizations he had in connection with his service-connected lumbar spine disability since 2010.  In particular, ask the Veteran to submit a release for Belcourt Indian Health Service Hospital so that VA may obtain his private treatment records from this facility.

3.  Obtain any relevant VA treatment records dated from November 2015 to the present.  

4.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate his service-connected lumbar spine disability.  After a review of the record and interview of the Veteran, the examiner should provide the following:

(a) A statement as to whether the Veteran, at any time during the appeal (from March 2010 to the present), has had intervertebral disc syndrome.  The examiner should note the various imaging reports in the record, including a February 2010 x-ray which showed intervertebral disc space narrowing at L4-5, most suggestive of degenerative disc disease changes at this level and likely L5-S1 as well; a February 2010 MRI which revealed "minimal disc bulges at L5-S1 and L4-5 with no evidence of spinal canal stenosis or nerve root impingement.  There is no evidence of bony fracture;" and a June 2011 MRI which showed mild degenerative disc disease at L4-5 and small midline disc protrusion at L5-S1, "neither likely of any clinical significance."

(b) Regarding the Veteran's complaints of incontinence, the examiner should elicit sufficient information for rating purposes since the beginning of the appeal period (from March 2010 to the present).  (Voiding frequency, obstructive symptoms, the requiring of absorbent materials, frequency of involuntary bowel movements, etc.)

The examiner should provide an explanation for any opinions expressed.

4.  After completion of the above and any additional development deemed necessary, the issues should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


